

SECOND AMENDED AND RESTATED
WORLD ACCEPTANCE CORPORATION
2005 SUPPLEMENTAL INCOME PLAN
(November, 2007)


PURPOSE


The purpose of this 2005 Supplemental Income Plan is to provide deferred
compensation to a select group of management or highly compensated Employees.
This Plan is intended to comply with the requirements of Code Section 409A and
the regulations and other guidance issued thereunder, as in effect from time to
time. To the extent a provision of the Plan is contrary to or fails to address
the requirements of Code Section 409A and related treasury regulations, the Plan
shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable treasury regulations until
the Plan is appropriately amended to comply with such requirements.


The Company also maintains for the benefit of certain Employees the World
Acceptance Corporation Supplemental Income Plan dated April 1, 2000 ("Prior
Plan"). In response to the enactment of Code Section 409A, the Prior Plan was
frozen as of December 31, 2004 so that the benefits payable under the Prior Plan
are limited to those benefits, including earnings accrued after December 31,
2004, that are not subject to Code Section 409A because they were earned and
vested as of December 31, 2004 (i.e., they are "grandfathered" within the
meaning of Treasury Regulation Section 409A-6(a)(3)(ii) and (iv).


Accordingly, one of the purposes of this Plan is to continue to provide benefits
to Executives that would have been payable under the Prior Plan had the Prior
Plan not been frozen, subject to such changes as are required because the
"non-grandfathered" benefits payable under this Plan are subject to Code Section
409A. The benefits provided under this Plan include all amounts deferred on and
after January 1, 2005.


This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA. This Plan is a top hat plan within the meaning of Section 201(2),
201(a)(3), and 401(a)(1) of ERISA. As such, this Plan is subject to limited
ERISA reporting and disclosure requirements, and is exempt from all other ERISA
requirements. Distributions required or contemplated by this Plan or actions
required to be taken under this Plan shall not be construed as creating a trust
or any kind of a fiduciary relationship between the Company and any Participant,
any Participant's designated Beneficiary, or any other person.


ARTICLE I
TITLE AND EFFECTIVE DATE


1.1  This Plan shall be known as the World Acceptance Corporation 2005
Supplemental Income Plan ("Plan").
 
 
 

--------------------------------------------------------------------------------

 
 
1.2 The effective date of this Plan is January 1, 2005.


ARTICLE II
DEFINITIONS


2.1 "Beneficiary" means, with respect to an Executive, the person or persons who
are designated as such by an Executive, in his Participation Agreement, to
receive payments under the Plan following the death of the Executive.


2.2 "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.


2.2 "Company" means World Acceptance Corporation, a South Carolina corporation,
or any successor thereto and it subsidiaries.


2.3 "Disability" means any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months which results in (i) the Executive
being unable to engage in any substantial gainful activity or (ii) the Executive
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company. In
addition, the Executive will be deemed disabled if determined to be totally
disabled by the Social Security Administration, or if determined to be disabled
in accordance with a disability insurance program provided the definition of
disability applied under such disability insurance program complies with the
requirements of the preceding sentence.


2.4 "Early Retirement" means the "separation from service" (as that term is
defined in Treasury Regulation Section 1.401A-1(h)) of an Executive, prior to
his Normal Retirement Age, from employment with the Company and from all
entities that are considered a single employer with the Company under Code
Sections 414(b) and (c) within the meaning of Treasury Regulation Sections
1.409A-1(g) and 1.409A-1(h)(3) and after the Executive has reached the age of 57
and been a participant in the Plan for at least 8 years.


2.5 "Early Retirement Benefit" means, with respect to each Executive, 45% of
such Executive's monthly base salary, at the time of Early Retirement,
multiplied by his Days of Service Fraction.


2.6 "Early Retirement Date" means the first day of the month following the month
during which the Executive is granted Early Retirement.


2.7 "Employment Date" means the most recent date an Executive became employed as
an officer of the Company. If the Executive was originally employed as a
non-officer, then the date of promotion to officer status constitutes the
Employment Date.


2.8 "Executive" means any employee who is an officer, who is designated as
eligible to participate in the Plan by the Board of Directors of the Company and
who executes a Participation Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.9 "Fiscal Year" means the 12-month period beginning on April 1 of each year.


2.10 "Normal Retirement" means the "separation from service" (as that term is
defined in Treasury Regulation Section 1.409A-1(h)), of an Executive after
reaching Normal Retirement Age, from employment with the Company and from all
entities that are considered a single employer with the Company under Code
Sections 414(b) and (c) within the meaning of Treasury Regulation Sections
1.409A-1(g) and 1.409A-1(h)(3).


2.11 "Normal Retirement Age" means the date on which an Executive attains the
age of sixty-five (65).


2.12 "Normal Retirement Benefit" means, with respect to each Executive, 45% of
such Executive's monthly base salary at the time of Normal Retirement.


2.13 "Normal Retirement Date" means the first day of the month following the
month during which the Executive attains Normal Retirement Age or, if later, the
first day of the month following the Executive's retirement after attainment of
his Normal Retirement Age.


2.14 "Participation Agreement" means the agreement executed by the Executive
upon being admitted to the Plan. With respect to each Executive, the
Participation Agreement shall be an integral part of the Plan.


2.15 "Plan" means the World Acceptance Corporation 2005 Supplemental Income Plan
as described herein and as the same may hereafter from time to time be amended.
2.16  "Day of Service" means, with respect to each Executive, each day following
such Executive's Employment Date on which such Executive is employed by the
Company.


2.17 "Days of Service Fraction" means, with respect to each Executive, at any
time, the number of Days of Service then accrued by such Executive, divided by
the number of Days of Service such Executive would accrue if he were
continuously employed by the Company from his Employment Date until his Normal
Retirement Age.


ARTICLE III 
PAYMENT OF BENEFITS


3.1 If an Executive voluntarily terminates employment before retirement, or if
an Executive's employment is terminated for reason of malfeasance, dishonesty,
or other similar wrongdoing (even after becoming eligible for retirement),
neither the Executive nor his Beneficiary will be entitled to receive any
benefits under this Plan. If an Executive's malfeasance, dishonesty or other
wrongdoing is discovered after payments to the Executive under this Plan have
already begun, neither the Executive nor his Beneficiary will be entitled to
receive any further payments under the Plan. All determinations under this
paragraph will be made by World Acceptance Corporation's Board of Directors in
its sole discretion.


 
3

--------------------------------------------------------------------------------

 
 
3.2 In the event of an Executive's Normal Retirement, the Company will make a
series of monthly payments to the Executive. Each payment will be equal to the
Executive's Normal Retirement Benefit. The first such payment shall be made on
the Normal Retirement Date; provided, however, that if the Executive is a
"specified employee" within the meaning of Treasury Regulation Section
1.409A-1(i) as of his Normal Retirement, then the first payment hereunder shall
commence on the date that is six months after the date of the Executive's
termination of employment. The remaining payments shall be made on the first day
of each succeeding month until 180 total payments have been made. If the
Executive dies before all of the payments due to him have been made, the
remaining payments shall be made to the Executive's Beneficiary. If the
Executive's Beneficiary dies before receiving all the payments due to him, then
the remaining payments shall be made to the personal representative of the
Beneficiary's estate.


3.3 In the event of an Executive's Early Retirement, the Company will make a
series of monthly payments to the Executive. Each payment will be equal to the
Executive's Early Retirement Benefit. The first such payment shall be made on
the Executive's Early Retirement Date; provided, however, that if the Executive
is a "specified employee" within the meaning of Treasury Regulation Section
1.409A-1(i) as of his Early Retirement, then the first payment hereunder shall
commence on the date that is six months after the date of the Executive's
termination of employment. The remaining payments shall be made on the first day
of each succeeding month until 180 total payments have been made. If an
Executive dies before receiving all of the payments due to him, then the
remaining payments shall be made to the Executive's Beneficiary. If the
Executive's Beneficiary dies before receiving all the payments due to him or
her, then the remaining payments shall be made to the personal representative of
the Beneficiary's estate.


3.4 Except as provided in section 3.1, if the Company terminates an Executive's
employment before his death or retirement, or if an Executive terminates
employment because of Disability, the Executive will receive the same benefit he
would have received if he had retired on the date of his termination. For
purposes of this paragraph, the age 57 and 8 years of Plan participation
requirements for Early Retirement will not apply. The first such payment shall
be made on the first day of the month following the Executive's separation from
service (as that term is defined in Treasury Regulation Section 1.409A-1(h)) or,
in the case of disability, on the first day of the first month after the
expiration of any Company sponsored long term disability payments due to the
Executive provided, however, that if the Executive is then a "specified
employee" within the meaning of Treasury Regulation Section 1.409A-1(i), payment
hereunder shall commence on the date that is six months after the date of the
Executive's termination of employment. The remaining payments shall be made on
the first day of each succeeding month until 180 payments have been made. If the
Executive's Beneficiary dies before all of the payments due have been made, then
any remaining payments shall be made to the personal representative of the
Beneficiary's estate.


3.5 If an Executive dies while employed with the Company or while receiving
Company sponsored long term disability payments, his Beneficiary will receive
payments pursuant to section 3.2 calculated as if the Executive's date of death
is his Normal Retirement Date. The first such payment shall be made on the first
day of the month following the date of the Executive's death, with remaining
payments to be made to the Executive's Beneficiary as described in Section 3.2.
 
 
4

--------------------------------------------------------------------------------

 
 
3.6 If, at the death of the Executive, there is no properly designated living
Beneficiary, or, if the Beneficiary is an entity and such entity is not then in
existence, then any payments due under this Plan shall be made to the
Executive's estate.


3.7 In making any payment to or for the benefit of any minor or an incompetent
Beneficiary, the Board, in its sole and absolute discretion, may make a
distribution to a legal or natural guardian or other relative of a minor or
court-appointed committee of such incompetent. It may also make a payment to any
adult with whom the minor or incompetent temporarily or permanently resides. The
receipt by a guardian, committee, relative or other person shall be a complete
discharge of the Company. Neither the Board nor the Company shall have any
responsibility to see to the proper application of any payments so made.


ARTICLE IV
NATURE OF COMPANY'S OBLIGATION


4.1 The Company's obligation to the Executives under this Plan shall be an
unfunded and unsecured promise to pay. The rights of an Executive or Beneficiary
under this Plan shall be solely those of an unsecured general creditor of the
Company. The Company shall not be obligated under any circumstances to set aside
or hold assets to fund its financial obligations under this Plan.


4.2 Any assets that the Company may set aside, acquire or hold to help cover its
financial liabilities under this Plan are and remain general assets of the
Company subject to the claims of its creditors. The Company does not give, and
the Plan does not give, any beneficial ownership interest in any assets of the
Company to an Executive or Beneficiary. All rights of ownership in any assets
are and remain in the Company. Any general asset used or acquired by the Company
in connection with the liabilities it has assumed under this Plan shall not be
deemed to be held under any trust for the benefit of the Executive or any
Beneficiary, and no general asset shall be considered security for the
performance of the obligations of the Company. Any such asset shall remain a
general, unpledged, and unrestricted asset of the Company.


4.3 The Company's liability for payment of benefits shall be determined only
under the provisions of this Plan, as they may be amended from time to time.


ARTICLE V
AMENDMENT AND TERMINATION


5.1 Amendment. This Plan may be amended in any way, in whole or in part, at any
time, in the discretion of the Board. However, no amendment of the Plan will
have the effect of reducing an Executive's retirement benefit below the amount
of such benefit computed as of the date of amendment. Notwithstanding the
foregoing, any amendment to the Plan may be made, retroactively if necessary,
which the Board deems necessary or proper to bring the Plan into conformity with
any law or governmental regulation relating to this Plan.


 
5

--------------------------------------------------------------------------------

 
 
5.2 Termination. This Plan may be terminated for any reason at any time, in the
discretion of the Board of Directors, provided that no termination of the Plan
will have the effect of reducing an Executive's retirement benefit below the
amount of such benefit computed as of the date of Plan termination. In the case
of termination of the Plan, the Executive's retirement benefit will be paid
within a reasonable time after such termination if and to the extent permitted
under Code Section 409A and the regulations thereunder.


Notwithstanding anything to the contrary herein, the Company shall have the
right to terminate this Plan and to accelerate the payment of benefits under the
Plan in accordance with Code Section 409A and related treasury regulations and
other guidance issued under Section 409A in accordance with one of the
following:


(1) the termination of the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)(A), as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A); or


(2) the termination of the Plan within the thirty (30) days preceding or the
twelve (12) months following a "change in control" (within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)) provided that all substantially
similar arrangements are also terminated, as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(B); or


(3) the termination of the Plan, provided that the termination does not occur
proximate to a downturn in the financial health of the Company, all arrangements
that would be aggregated with the Plan under Treasury Regulation Section
1.409A-1(c) are terminated, no payments other than payments that would be
payable under the terms of the Plan if the termination had not occurred are made
within twelve (12) months of the Plan termination, all payments are made within
twenty-four (24) months of Plan termination, and no new arrangement that would
be aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) is
adopted within three (3) years following the Plan termination, as provided in
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C); or


(4) such other events and conditions as the IRS may prescribe in generally
applicable published or regulatory guidance under Code Section 409A.


 
6

--------------------------------------------------------------------------------

 


ARTICLE VI
LIMITATIONS ON TRANSFER


6.1 Neither an Executive nor a Beneficiary may in any manner anticipate,
alienate, sell, assign, pledge, encumber or otherwise transfer the right to
receive payments under this Plan. Any attempt to do so will be void. Such rights
are not subject to legal process or levy of any kind.


ARTICLE VII
ADMINISTRATION


7.1 The Company is the named fiduciary of the Plan. The Board, acting on behalf
of the Company, shall have the authority to control and manage the operation and
administration of the Plan except as otherwise expressly provided in this Plan
document


7.2 The Board, acting on behalf of the Company, has the discretion (1) to
interpret and construe the terms and provisions of the Plan (including any rules
or regulations adopted under the Plan), (2) to determine eligibility to
participate in the Plan and (3) to make factual determinations in connection
with any of the foregoing. A decision of the Board with respect to any matter
pertaining to the Plan, including without limitation the employees determined to
be eligible, the benefits payable, and the construction or interpretation of any
provision thereof, shall be conclusive and binding upon all interested persons.
No Board member shall participate in any decision of the Board that would
directly and specifically affect the timing or amount of his or her benefits
under the Plan.


ARTICLE VIII
CLAIMS PROCEDURE


8.1 A person with an interest in the Plan shall have the right to file a claim
for benefits under the Plan and to appeal any denial of a claim for benefits.
Any request for a Plan benefit or to clarify the claimant's rights to future
benefits under the terms of the Plan shall be considered to be a claim.


8.2 A claim for benefits will be considered as having been made when submitted
in writing by the claimant to the Company. No particular form is required for
the claim, but the written claim must identify the name of the claimant and
describe generally the benefit to which the claimant believes he or she is
entitled. The claim may be delivered personally during normal business hours or
mailed to the Company.


8.3 The Board, acting on behalf of the Company, will determine whether, or to
what extent, the claim may be allowed or denied under the terms of the Plan. If
the claim is wholly or partially denied, the claimant shall be so informed by
written notice within 90 days after the day the claim is submitted unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. Such extension may not exceed an additional 90 days from
the end of the initial 90-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the final decision.


 
7

--------------------------------------------------------------------------------

 
 
8.4 The notice informing the claimant that his or her claim has been wholly or
partially denied shall be written in a manner calculated to be understood by the
claimant and shall include:


(1) The specific reason(s) for the denial.


(2) Specific reference to pertinent Plan provisions on which the denial is
based.


(3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.


(4) Appropriate information as to the steps to be taken if the claimant wishes
to submit his or her claim for review.


8.5 If the claim is wholly or partially denied, the claimant (or his or her
authorized representative) may file an appeal of the denied claim with the Board
requesting that the claim be reviewed. The Board shall conduct a full and fair
review of each appealed claim and its denial. Unless the Board notifies the
claimant that due to the nature of the benefit and other attendant circumstances
he or she is entitled to a greater period of time within which to submit his or
her request for review of a denied claim, the claimant shall have 60 days after
he or she (or his or her authorized representative) receives written notice of
denial of his or her claim within which such request must be submitted to the
Board.


8.6 The request for review of a denied claim must be made in writing. In
connection with making such request, the claimant or his authorized
representative may submit written comments, documents, records, and other
information relating to the claim for benefits, and shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant's claim. The review
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.


8.7 The decision of the Board regarding the appeal will be given to the claimant
in writing no later than 60 days following receipt of the request for review.
However, if special circumstances (for example, if the Board decides to hold a
hearing on the appeal) require an extension of time for processing, the decision
shall be rendered as soon as possible, but not later than 120 days after receipt
of the request for review. If special circumstances require that a decision will
be made beyond the initial time for furnishing the decision, written notice of
the extension shall be furnished to the claimant (or his authorized
representative) prior to the commencement of the extension.


 
8

--------------------------------------------------------------------------------

 
 
8.8 The Board may, in its sole discretion, decide to hold a hearing if it
determines that a hearing is necessary or appropriate in order to make a full
and fair review of the appealed claim.


8.9 The decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, as well as
specific references to the pertinent Plan provisions on which the decision is
based.


8.10 An Executive or Beneficiary must exhaust his rights to file a claim and to
request a review of the denial of his claim before bringing any civil action to
recover benefits due to him under the terms of the Plan, to enforce his rights
under the terms of the Plan, or to clarify his rights to future benefits under
the terms of the Plan.


ARTICLE IX
GENERAL PROVISIONS


9.1 Nothing in this Plan shall be deemed to give any person the right to remain
in the employ of the Company or affect the right of the Company to terminate any
Executive's employment with or without cause.


9.2 Any amount required to be withheld under applicable Federal, state and local
income tax laws will be withheld and any payment under the Plan will be reduced
by the amount so withheld.


9.3 The time or schedule of payment of a benefit hereunder may be accelerated
upon such events and conditions as the IRS may permit in generally applicable
published regulatory or other guidance under Code Section 409A, including,
without limitation, payment to a person other than the Executive to the extent
necessary to fulfill the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)), payment of FICA tax and income tax on wages imposed on
any amounts under this Plan, or payment of the amount required to be included in
income for the Executive as a result of failure of the Plan at any time to meet
the requirements of Code Section 409A with respect to the Executive.


9.4 The Company may delay payment of a benefit hereunder upon such events and
conditions as the IRS may permit in generally applicable published regulatory or
other guidance under Code Section 409A, including, without limitation, payments
that the Company reasonably anticipates will be subject to the application of
Code Section 162(m) or will violate Federal securities laws or other applicable
law, provided that any such delayed payment will be made at the earliest date at
which the Company reasonably anticipates that the making of the payment would
not cause such a violation.


9.5 This Plan shall be construed and administered in accordance with the laws of
the State of South Carolina to the extent that such laws are not preempted by
federal law.


 
9

--------------------------------------------------------------------------------

 
 
This Plan document has been executed on behalf of the Company this ____ day of
____________, 2007.



 
WORLD ACCEPTANCE CORPORATION
     
By:
       
A. Alexander McLean, III, CEO



 
10

--------------------------------------------------------------------------------

 


PARTICIPATION AGREEMENT


WORLD ACCEPTANCE CORPORATION
2005 SUPPLEMENTAL INCOME PLAN
AS AMENDED AND RESTATED
(November, 2007)


As provided in the above referenced Plan, effective ____________, 200__, you
____________, are hereby invited to participate. By accepting the invitation to
participate in the Plan, you acknowledge that you have read the Plan, understand
its terms, understand that benefits will be paid pursuant to the Plan only under
specific circumstances described therein, understand that you are a general
creditor of World Acceptance Corporation and that you have no interest in
specific assets owned by the Company.


I hereby accept this invitation of World Acceptance Corporation to participate
in its 2005 Supplemental Income Plan.



     
Witness
 
Participant



For purposes of the plan, I hereby designate the following Beneficiary or
Beneficiaries:



         
(Beneficiary)



If the above named Beneficiary is not alive when payments are first due to be
made under the Plan, I hereby designate the following Contingent Beneficiary or
Beneficiaries:



         
(Contingent Beneficiary)



Plan Employment Date: _________________
 
 
11

--------------------------------------------------------------------------------

 
 